UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21652 Fiduciary/Claymore MLP Opportunity Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices)(Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: November 30 Date of reporting period: June 1, 2014 – August 31, 2014 Item 1.Schedule of Investments. Attached hereto. Fiduciary/Claymore MLP Opportunity Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value MASTER LIMITED PARTNERSHIPS† - 160.6% Diversified Infrastructure - 45.6% Energy Transfer Equity, LP1 $ 172,417,639 Enterprise Products Partners, LP1 Kinder Morgan Management LLC*,1,2 Kinder Morgan Energy Partners, LP1 Enbridge Energy Partners, LP1 Energy Transfer Partners, LP1 Enbridge Energy Management LLC*,1,2 Total Diversified Infrastructure Midstream Oil - 42.0% Magellan Midstream Partners, LP1 Buckeye Partners, LP1 Plains All American Pipeline, LP1 Genesis Energy, LP1 Tesoro Logistics, LP Delek Logistics Partners, LP Rose Rock Midstream, LP Oiltanking Partners, LP VTTI Energy Partners, LP*,3 World Point Terminals, LP Valero Energy Partners, LP PBF Logistics, LP Total Midstream Oil Gathering & Processing - 28.8% DCP Midstream Partners, LP1 MarkWest Energy Partners, LP1 Access Midstream Partners, LP Western Gas Equity Partners, LP Western Gas Partners, LP1 Southcross Energy Partners, LP Targa Resources Partners, LP1 EnLink Midstream Partners, LP Atlas Pipeline Partners, LP QEP Midstream Partners, LP Total Gathering & Processing Midstream Natural Gas - 26.4% Williams Partners, LP1 Crestwood Midstream Partners, LP1 Crestwood Equity Partners, LP1 ONEOK Partners, LP1 Enable Midstream Partners, LP Tallgrass Energy Partners, LP Total Midstream Natural Gas Shares Value MASTER LIMITED PARTNERSHIPS† - 160.6% (continued) Natural Gas Pipelines & Storage - 5.0% TC PipeLines, LP1 $ 36,739,499 El Paso Pipeline Partners, LP1 Total Natural Gas Pipelines & Storage Upstream - 4.3% EV Energy Partners, LP1 Marine Transportation - 4.2% Teekay Offshore Partners, LP1 Golar LNG Partners, LP1 KNOT Offshore Partners, LP Total Marine Transportation Coal - 2.9% Alliance Holdings GP, LP Alliance Resource Partners, LP Oxford Resource Partners, LP*,1 Total Coal Other Master Limited Partnerships - 1.4% Exterran Partners, LP Transocean Partners LLC*,3 Total Other Master Limited Partnerships Total Master Limited Partnerships (Cost $657,077,772) Face Amount Value TERM LOAN†† - 0.0%** Clearwater Subordinated Note NR 4.75% due 12/31/20* 4 5 6 Total Term Loan (Cost $413,329) SHORT TERM INVESTMENTS† - 1.7% Dreyfus Treasury & Agency Cash Management Fund - Investor Shares Total Short Term Investments (Cost $16,304,937) Total Investments - 162.3% (Cost $673,796,038) $ 1,578,607,908 Other Assets & Liabilities, net - (62.3)% Total Net Assets - 100.0% $ 972,496,291 * Non-income producing security. ** Less than 0.1%. † Value determined based on Level 1 inputs — See Note 2. Fiduciary/Claymore MLP Opportunity Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 †† Value determined based on Level 3 inputs — See Note 2 1 All or a portion of these securities have been physically segregated. As of August 31, 2014, the total amount segregated was $723,781,045, of which $719,638,792 is related to the oustanding line of credit. 2 While non-income producing, security makes regular in-kind distributions. 3 Represents a new issue security. Security has not made an initial distribution to shareholders. 4 Security was fair valued by the Valuation Committee at August 31, 2014. The total market value of fair valued securities amounts to $4,133, (cost $413,329) or less than 0.1% of total net assets. 5 Company has filed for protection in federal bankruptcy court. 6 Security is restricted and may be resold only in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, restricted securities aggregate market value amount to $4,133 or less than 0.1% of net assets. NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Fiduciary/Claymore MLP Opportunity Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and asked prices on such day. Investments for which market quotations are not readily available are fair valued as determined in good faith by Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”), subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). Investment professionals from Advisory Research, Inc. (“ARI” or the “Sub-Adviser”) prepare preliminary valuations based on their evaluation of financial data, company specific developments, market valuations of comparable companies, market information and other factors. These preliminary valuations are reviewed by the Valuation Committee with subsequent deliberations until an appropriate price is determined for the Level 3 security. 2. Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments as of August 31, 2014: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets Master Limited Partnerships $- $- Senior Floating Rate Interest - Money Market - - Total $- Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs such as anticipated cash flows or collateral, spread over Treasuries, and other information and analysis. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Category Ending Balance at8/31/14 Valuation Technique Unobservable Inputs Term Loans Cash flow model Royalties on coal produced Significant changes in royalties on coal produced would generally result in significant changes in the fair value of the security. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current period. There were no transfers between levels for the Fund for the period ended August 31, 2014. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended August 31, 2014: Level 3 – Fair value measurement using significant unobservable inputs Fiduciary/Claymore MLP Opportunity Fund Assets: Beginning Balance Total change in unrealized gains or losses included in earnings Ending Balance 3. Federal Income Taxes At August 31, 2014, cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax
